Case 17-38211        Doc 41     Filed 03/11/19     Entered 03/11/19 15:42:17          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 38211
         Marsha S. Williams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/28/2017.

         2) The plan was confirmed on 03/19/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/19/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/06/2018.

         5) The case was Dismissed on 10/15/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-38211              Doc 41         Filed 03/11/19    Entered 03/11/19 15:42:17                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $13,667.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                           $13,667.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,500.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $615.04
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,115.04

 Attorney fees paid and disclosed by debtor:                          $500.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Christ Med Cntr                 Unsecured      1,618.50            NA              NA            0.00        0.00
 Advocate Christ Medical Center           Unsecured         860.60           NA              NA            0.00        0.00
 Advocate Christ Medical Center           Unsecured         816.78           NA              NA            0.00        0.00
 Advocate Health & Hospitals Corp.        Unsecured         787.61           NA              NA            0.00        0.00
 Advocate Health Care                     Unsecured      1,625.52            NA              NA            0.00        0.00
 Ally Financial                           Secured       27,742.95     29,414.44        29,414.44      3,862.73    1,413.60
 Applied Data Finance LLC                 Unsecured      4,316.45       7,374.71        7,374.71           0.00        0.00
 Capital One/Dress Barn                   Unsecured         912.63           NA              NA            0.00        0.00
 Cavalry SPV I LLC                        Unsecured          53.37         53.37           53.37           0.00        0.00
 Certegy Check Svcs                       Unsecured         429.00           NA              NA            0.00        0.00
 Dept of Law/Enforce                      Unsecured      6,300.00            NA              NA            0.00        0.00
 Flamingo Las Vegas                       Unsecured         429.00           NA              NA            0.00        0.00
 Illinois Student Assistance Commission   Unsecured           0.00    13,178.87        13,178.87           0.00        0.00
 Internal Revenue Service                 Unsecured     29,133.51     29,922.42        29,922.42           0.00        0.00
 Internal Revenue Service                 Priority      10,683.99     11,018.11        11,018.11           0.00        0.00
 Medlab, Inc.                             Unsecured      1,043.79            NA              NA            0.00        0.00
 Midland Funding LLC                      Unsecured         663.24        663.24          663.24           0.00        0.00
 Midland Funding LLC                      Unsecured      2,860.07       2,895.07        2,895.07           0.00        0.00
 Midland Funding LLC                      Unsecured      1,684.65       1,742.61        1,742.61           0.00        0.00
 Navient Student Loans                    Unsecured     12,569.50            NA              NA            0.00        0.00
 Neurologic Associates Ltd                Unsecured         290.23           NA              NA            0.00        0.00
 Ocwen Loan Servicing LLC                 Secured       77,094.55     79,344.97        79,344.97           0.00        0.00
 Ocwen Loan Servicing LLC                 Secured        5,490.28       5,490.28        5,490.28      4,275.63         0.00
 Portfolio Recovery Associates            Unsecured      9,694.81       9,687.46        9,687.46           0.00        0.00
 Portfolio Recovery Associates            Unsecured      1,997.28       1,997.28        1,997.28           0.00        0.00
 Portfolio Recovery Associates            Unsecured      2,060.38       2,060.38        2,060.38           0.00        0.00
 Quantum3 Group                           Unsecured         375.40        375.40          375.40           0.00        0.00
 Quantum3 Group                           Unsecured      3,049.13       3,049.13        3,049.13           0.00        0.00
 Quickclick                               Unsecured         335.94           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-38211        Doc 41      Filed 03/11/19     Entered 03/11/19 15:42:17             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                  $79,344.97              $0.00               $0.00
       Mortgage Arrearage                                 $5,490.28          $4,275.63               $0.00
       Debt Secured by Vehicle                           $29,414.44          $3,862.73           $1,413.60
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $114,249.69          $8,138.36           $1,413.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                               $11,018.11               $0.00             $0.00
 TOTAL PRIORITY:                                         $11,018.11               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $72,999.94               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,115.04
         Disbursements to Creditors                             $9,551.96

 TOTAL DISBURSEMENTS :                                                                     $13,667.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
